 

Exhibit 10.1

March 29, 2007

Manuel Worcel, M.D.
20 Gloucester Street, Number 4
Boston, MA  02115

Dear Manuel:

It is my pleasure to extend to you this offer of your continued employment with
NitroMed, Inc. (the “Company” or “NitroMed”).  On behalf of the Company, I set
forth below the new terms of your employment with the Company:

1.             Effective as of March 29, 2007 (the “Effective Date”), your title
will change from “Medical and Scientific Advisor” to “Chief Medical Officer.”
 Your status will remain as a part time employee.  As Chief Medical Officer, you
will be responsible for supporting various research, clinical and marketing
efforts with the internal NitroMed team as well as with key external
stakeholders, plus such other duties as may from time to time be assigned to you
by the Chief Executive Officer.  As Chief Medical Officer, you will report to
the Chief Executive Officer and you will serve as a member of the Executive
team.  As Chief Medical Officer, you shall continue to be covered by the
Company’s mandatory indemnification provisions and its D&O insurance.

2.             As of the Effective Date, your base salary will increase to the
rate of $300,000 per year, based upon 3 full time days of service per week and
may be adjusted from time to time in accordance with normal business practices
and in the sole discretion of the Company.  You will not be eligible for the
annual incentive program.

3.             On and after the Effective Date, you may continue to participate
in the Company health benefit programs that the Company establishes and makes
available to its employees from time to time, provided you are eligible under
(and subject to all provisions of) the plan documents governing those programs.

4.             You will be entitled to illness and vacation days consistent with
the standard policies of the Company for part-time employees.

5.             In accordance with the terms of your outstanding option
agreements (collectively, the “Awards”), for so long as you continue to be an
employee of the Company on and after the Effective Date, your currently
outstanding Awards will continue to vest and become exercisable in accordance
with the terms of each such Award and the applicable stock incentive plan
pursuant to which such Award was made.  You may be eligible to receive such
future stock options grants as the Board of Directors of the Company shall from
time to time deem appropriate.

6.             Concurrent with the execution of this letter agreement, the
Company will enter into a Retention Agreement with you that will provide you
with the severance benefits outlined therein in the event that your employment
with the Company is terminated under the circumstances described in the
Retention Agreement subsequent to a change in control of the Company.  The
independent members of the Company’s Board of Directors have determined that you
will be eligible to participate in the Company’s Executive Severance Benefit
Plan at the level of Senior Vice President.


--------------------------------------------------------------------------------


 

7.             The Non Competition and Non Solicitation, Confidentiality and
Invention and Nondisclosure Agreements dated December 3, 1993, July 1, 1993 and
December 3, 1993, respectively, by and between you and the Company shall remain
in full force and effect on and after the Effective Date.  The Company
acknowledges that you may, while you are employed by the Company and/or
thereafter, consult with, provide services to, be employed by or have an
interest in venture and investment funds making life science investments (each,
a “Venture Fund”).  It shall not be a breach of the above-referenced agreements
if (a) you assign any Developments (as defined in the above-referenced
agreements) or related patent rights or copyrights to a Venture Fund or any of
its portfolio companies so long as such Developments do not relate to the
present or planned business or research and development of the Company and were
not created, made, conceived or reduced to practice in connection with (i) your
service to the Company under paragraph 2 or (ii) before the Effective Date, in
connection with your prior service to the Company as Chief Medical Officer or
Medical and Scientific Advisor; (b) you make investments in, or serve on the
board of directors of a portfolio company of a Venture Fund; or (c) any
portfolio companies of a Venture Fund solicit or hire any current or former
Company employees so long as you did not actively participate in such
solicitation or hiring.

8.             This letter shall not be construed as an agreement, either
express or implied, to employ you for any stated term, and shall in no way alter
the Company’s policy of employment at will, under which both you and the Company
remain free to end the employment relationship, for any reason, at any time,
with or without notice.  Similarly, nothing in this letter shall be construed as
an agreement, either express or implied, to pay you any compensation or grant
you any benefit beyond the end of your employment with the Company.  Except as
specifically set forth in Sections 5 and 7 above, this letter supersedes all
prior understandings, whether written or oral, relating to the terms of your
employment, including, without limitation, (i) that certain Offer Letter dated
July 29, 1993 by and between the Company and you and (ii) that certain letter
agreement dated January 6, 2006 by and between the Company and you.

If this letter correctly sets forth the terms under which you will continue to
be employed by the Company on and after the Effective Date, please sign the
enclosed duplicate of this letter in the space provided below and return it to
of the Company’s Human Resources Department.

 

Very truly yours,

 

 

 

 

 

 

 

By:

 

/s/ Kenneth M. Bate

 

 

Name: Kenneth M. Bate

 

 

Title: President and Chief Executive Officer

 

The foregoing correctly sets forth the terms of my continued employment with
NitroMed.  I am not relying on any representations other than as set out above.

/s/ Manuel Worcel, M.D.

 

Date:

 

March 29, 2007

Name: Manuel Worcel, M.D.

 

 

 

 

 


--------------------------------------------------------------------------------